Citation Nr: 0810802	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a low back 
disability.   

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
December 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

The Board notes that the issues of entitlement to service 
connection for left ear hearing loss and a rash on the right 
arm were originally developed for appellate review; however, 
service connection for bilateral hearing loss (claimed as 
left ear hearing loss) and dermatomycosis (claimed as a rash 
on the right arm) were ultimately granted by the RO in an 
October 2007 rating action.  Therefore, these issues are no 
longer before the Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
he has not supplied sufficient information regarding an 
alleged in-service stressor to attempt verification; there is 
no medical or psychiatric evidence of record to show that he 
meets the diagnostic criteria for PTSD.  

2.  The medical evidence does not show a low back disability, 
to include spondylolisthesis at L5-S1 or degenerative changes 
(arthritis), during service or for many years thereafter; 
there is no competent evidence of a nexus between a current 
low back disability and service.

3.  The medical evidence does not show chronic lung disease, 
to include chronic obstructive pulmonary disease (COPD) 
during service or for many years thereafter; there is no 
competent evidence of a nexus between a lung disease, to 
include COPD and service.

CONCLUSIONS OF LAW

1.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A low back disability, to include spondylolisthesis at 
L5-S1 and degenerative changes in the lumbar spine, was not 
incurred in or aggravated during active service, nor may 
arthritis of the lumbar spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

3.  COPD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2003 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2003 RO decision that is the subject of this appeal in its 
February 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for 
PTSD, a low back disability, to include spondylolisthesis at 
L5-S1, and COPD, and renders moot any questions as to higher 
evaluations or effective dates.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the medical and psychiatric evidence of 
record does not show that the veteran meets all of the 
diagnostic criteria for PTSD.  Moreover, even assuming such a 
diagnosis, the veteran did not engage in combat with the 
enemy and he has not provided sufficient information on which 
to attempt verification of his alleged in-service stressor.  
As there is not competent evidence of the current disability 
or evidence establishing that the alleged event took place 
during service, there is no duty to provide another 
examination or a psychiatric (competent) opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.  

The Board also notes that although the evidence of record 
shows that the veteran currently has a low back disability, 
diagnosed as spondylolisthesis at L5-S1, and COPD, the record 
contains no medical or X-ray evidence of a low back 
disability, to include spondylolisthesis at L5-S1, or COPD 
until decades after service, nor is there a competent medical 
opinion that suggests a nexus between a low back disability, 
to include spondylolisthesis at L5-S1, and/or COPD, and the 
veteran's active service or any incident thereof.  Given the 
absence of a competent opinion supporting the contended 
causal relationships and the number of years that have 
elapsed since service, the Board finds that VA has no duty to 
provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) 
(2006).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).     

In regard to the veteran's claim for service connection for 
PTSD, the Board observes that in February 2003, in addition 
to sending the veteran VCAA notice, the RO also sent him a 
PTSD Questionnaire in which he was to provide specific 
details of the incidents that resulted in PTSD.  The evidence 
of record is negative for a response from the veteran.  In 
the veteran's June 2004 notice of disagreement, he reported 
that he had sent in the PTSD Questionnaire.  Thus, in 
February 2007, the RO sent the veteran a letter with an 
attached VA Form 21-0781, Statement in Support of Claim for 
Service Connection of PTSD, and once again requested that the 
veteran provide information regarding his claimed stressors.  
The evidence of record is negative for a response from the 
veteran.

In regard to the veteran's claim for service connection for a 
low back disability, to include spondylolisthesis at L5-S1, 
in the veteran's June 2004 notice of disagreement, he stated 
that after his discharge, he tried to re-enlist in the 
military and underwent a physical examination at the 
recruiting station in Abilene, Texas.  According to the 
veteran, at that time, he had x-rays taken of his lumbosacral 
spine which showed displaced vertebrae of the low back.  He 
reported that the reason he was denied re-enlistment was 
because of his low back disability.  In a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, received by the RO in 
November 2006, the veteran gave VA permission to obtain 
private medical records from Radiology Associates in Abilene, 
the facility where he maintained he had the x-rays taken 
which showed his displaced vertebrae of the low back.  In a 
letter from the RO to Radiology Associates, dated in November 
2006, the RO requested any records they had which pertained 
to the veteran, specifically records from February and March 
1973.  In a return response, Radiology Associates indicated 
that any and all medical records would be at the location 
where services were rendered.  By correspondence to the 
veteran, dated in December 2006, the RO stated that they had 
not received the requested records from Radiology Associates.  
The RO requested that the veteran contact Radiology 
Associates and ask them to send the pertinent medical 
records.  The evidence of record is negative for a reply from 
the veteran.       

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.   


II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.         

B.  PTSD

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 10 
Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

Factual Background

In the instant case, the veteran contends that he has PTSD 
due to his experiences during service in Vietnam.  
Specifically, he maintains that he was subjected to sniper 
attacks while performing armed guard details in which he 
accompanied MEDCAP missions to villages.  

The veteran's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from March 1968 to December 1970.  He 
served in Vietnam from July 12, 1969 to July 11, 1970, and he 
received the Vietnam Service Medal, Vietnam Campaign Medal, 
and the National Defense Service Medal.  The veteran's 
Military Occupational Specialty (MOS) was as a postal clerk.  
According to the veteran's personnel records, while the 
veteran was in Vietnam, his MOS was as a mail clerk and a 
"pers" specialist.  The veteran's service medical records 
are negative for any complaints or findings of any 
psychiatric disability, to include PTSD.  The veteran's 
release from active duty (REFRAD) examination, dated in 
December 1970, shows that at that time, the veteran was 
clinically evaluated as "normal" for psychiatric purposes. 

Private medical records, dated from September 1997 to March 
2002, are negative for a diagnosis of PTSD.  

VA outpatient treatment records show that in August 2005, the 
veteran underwent an annual physical examination.  Prior to 
the examination, the veteran had a screen test for PTSD.  In 
response to the question as to whether the veteran had had 
any experience that was so frightening, horrible, or 
upsetting that, in the past month, he had nightmares about 
it, the veteran responded "no."  In response to the 
question as to whether he had tried hard not to think about 
the frightening experience, he responded "yes."  In 
response to the question as to whether the veteran was 
constantly on guard or easily startled, or whether he felt 
numb or detached from others, activities, or his 
surroundings, the veteran responded "yes."  It was noted 
that the screen test for PTSD was positive.  Upon mental 
status evaluation, the veteran denied memory changes and 
sleep disturbances.  No diagnosis of PTSD was provided.   

Analysis

The Board notes at the outset that the record does not 
confirm that the veteran has PTSD.  That is, post-service 
medical and psychiatric evidence on file indicates that, 
while the veteran may have tested positive for a PTSD screen 
test given in August 2005, no diagnosis of PTSD was 
subsequently provided, and the remaining evidence of record 
is negative for a current medical diagnosis of PTSD.  Where 
the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The Court has 
also held that "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

There is another impediment to a grant of service connection 
in this case.  The service personnel records show that the 
veteran was a mail clerk and a "pers" specialist while in 
Vietnam; they do not confirm combat duty and it is not 
contended otherwise.  Therefore, any alleged stressors 
require verification.  Cohen, Moreau, Dizoglio, supra.  The 
veteran contends that he was subjected to sniper attacks 
while performing armed guard details in which he accompanied 
MEDCAP missions to villages in Vietnam.  The Board notes that 
the RO sought, on multiple occasions, more information from 
the veteran regarding his alleged stressor in order that the 
RO could attempt verification of the incident.  The veteran 
did not provide the requested information.  The duty to 
assist is not a one-way street.  Wood, 1 Vet. App. at 190.  
The Board observes that, without more information such as 
dates or indication of the location of an attack, the 
veteran's assertion that he was shot at is not capable of 
verification.  That is, anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen, 10 Vet. 
App. at 128, 134 ("Anecdotal incidents, although they may be 
true, are not researchable. In order to be researched, 
incidents must be reported and documented.").

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
PTSD.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the veteran 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that he currently has PTSD which is 
related to his period of active service, is not competent 
evidence.

As the medical and psychiatric evidence fails to confirm a 
current diagnosis of PTSD, the veteran did not engage in 
combat, and sufficient information regarding an alleged in- 
service stressor to attempt verification is lacking, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


C.  Low Back Disability and COPD

Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a low back disability, to include 
spondylolisthesis at L5-S1, and/or COPD.  The records show 
that in December 1970, the veteran underwent a REFRAD 
examination.  At that time, the veteran's lungs and chest, 
and spine and other musculoskeletal system, were clinically 
evaluated as "normal."  A chest x-ray was reported to be 
negative.  

Private medical records, dated from September 1997 to March 
2002, show that in September 1997, the veteran was 
hospitalized for six days for complaints of pain in the left 
arm, and chest discomfort of two-day duration.  Upon 
admission, the veteran indicated that he smoked about two 
packs of cigarettes a day for the past 40 years.  He was 
diagnosed with increasing shortness of breath secondary to 
severe COPD, secondary to chronic heavy smoking.  The records 
also reflect that in August 1999, the veteran was treated for 
low back pain.  At that time, he stated that he worked at the 
United States Postal Service and had recently suffered a 
work-related back injury.  According to the veteran, in July 
1999, he fell and twisted his back and subsequently developed 
low back pain.  The diagnosis was low back pain.  X-rays were 
taken of the veteran's lumbosacral spine.  The x-rays were 
interpreted as showing grade I spondylolisthesis at L5-S1.    

VA outpatient treatment records show that in August 2005, the 
veteran underwent an annual physical examination.  Following 
the examination, the pertinent diagnoses were COPD and 
chronic low back pain.  An x-ray was taken of the veteran's 
lumbosacral spine which was interpreted as showing some very 
mild degenerative changes possibly involving the lumbar 
spine.  There was slight anterolisthesis of L5 with respect 
to L4 and S1, which was nonspecific and of uncertain 
etiology.  


Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a low back 
disability, to include spondylolisthesis at L5-S1, and COPD.  

The veteran's service medical records are negative for any 
complaints or findings of a low back disability, to include 
spondylolisthesis at L5-S1, and/or COPD.  The records show 
that upon the veteran's December 1970 REFRAD examination, the 
veteran's lungs and chest, and spine and other 
musculoskeletal system were clinically evaluated as 
"normal."  In addition, a chest x-ray was reported to be 
negative.  

In September 1997, approximately 27 years after the veteran's 
separation from the military, the veteran was first diagnosed 
with COPD.  Private medical records show that in September 
1997, the veteran was hospitalized and diagnosed with COPD.  
However, there is no medical evidence or competent opinion of 
record which links the veteran's COPD to his period of active 
military service.  Rather, the veteran's COPD has been 
primarily linked to his 40 year history of smoking.

In July 1999, approximately 29 years after the veteran's 
separation from the military, the veteran was first diagnosed 
with a low back disability, diagnosed as spondylolisthesis at 
L5-S1.  Private medical records show that in July 1999, the 
veteran suffered a work-related back injury and was diagnosed 
with low back pain.  At that time, x-rays taken of the 
veteran's lumbosacral spine were reported to show 
spondylolisthesis at L5-S1.  However, there is no medical 
evidence or competent opinion of record which links the 
veteran's low back disability, to include spondylolisthesis 
at L5-S1, to his period of active military service.  In 
addition, there is no competent medical evidence of arthritis 
during the year after the veteran completed his active 
service, and, as such, arthritis cannot be presumed to have 
begun in service.     

As stated above, the first medical evidence of record of 
either COPD or a low back disability is in September 1997, 
approximately 27 years after the veteran's separation from 
the military. With respect to negative evidence, the Court 
has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

The Board has considered the veteran's statements to the 
effect that his low back disability, to include 
spondylolisthesis at L5-S1, and COPD are related to his 
period of active military service.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno, 6 Vet. App. at 465; see also Falzone, 8 Vet. App. at 
398, 405.  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, supra.  The evidence does not show that 
the veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he currently has a 
low back disability, to include spondylolisthesis at L5-S1, 
and COPD that is related to his period of active military 
service, is not competent evidence.

As such, the fact remains that there is no competent evidence 
on file linking the veteran's low back disability, currently 
diagnosed as L5-S1 spondylolisthesis, and/or COPD to service 
or to any incident of service, despite his assertions that 
such a causal relationship exists.  As there is no evidence 
of L5-S1 spondylolisthesis and/or COPD in service, or any 
indication that arthritis of the lumbosacral spine was 
manifested within a year of the veteran's separation from 
service, and there is no evidence which provides the required 
nexus between military service and a low back disability, to 
include L5-S1 spondylolisthesis, and/or COPD, service 
connection for a low back disability and COPD is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder, is denied.  

Entitlement to service connection for a low back disability, 
to include spondylolisthesis at L5-S1, is denied.   

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


